Title: To George Washington from John Augustine Spotswood, 28 August 1792
From: Spotswood, John Augustine
To: Washington, George



Dear Sir
Philiadelphia August the 28. 1792

I arrived in this City the 16th of this month, and Delivered your favor to Mr Morris; Who Informed me it would be Some time before the arrival of Capt. Truxton. I have until then Engaged to Sail in Mr Crammond’s Employ, Which will Commence in the Course of Next month, At the Arrival of his Ships. There is no doubt but you think I have Slited your friendship, in not Writing you before this; but as I felt myself Much Indisposed at my Arrival here, I hope You will pardon me. My Love to Mrss Washington and the family; I am Dear Sir with Every Sense of Gratitude, yours

John A. Spotswood

